Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000985
                                                          21-DEC-2017
                                                          08:25 AM

                            SCWC-14-0000985

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                      PATRICK W. DEGUAIR, JR.,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000985; CR. NO. 09-1-0336)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Patrick W. Deguair,

Jr.’s application for writ of certiorari filed on October 26,
2017, is hereby rejected.

          DATED:   Honolulu, Hawai#i, December 21, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson